Citation Nr: 1129395	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for a bilateral knee disability and a back disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.

The issue of entitlement to a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has a right hip disability that is as likely as not related to military service.

2.  The Veteran has a left hip disability that is as likely as not related to military service.  


CONCLUSIONS OF LAW

1.  The Veteran has a right hip disability that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran has a left hip disability that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he injured his hips in a fall from a telephone pole in service and has had trouble with his hips since the injury in service.  

The service medical records indicate that the Veteran fell from a telephone pole onto his knees in November 1977.  The entry does not reference any treatment for a bilateral hip disability.  The Veteran's service medical records do not otherwise show any complaints, findings, or treatment for a bilateral hip disability.  

VA treatment reports dated from February 1990 to April 2008 show that an x-ray of the right hip dated in August 2003 revealed marked degenerative joint disease.  The Veteran was thereafter seen for reports of bilateral hip pain.  A May 2004 x-ray of the bilateral hips revealed advanced degenerative joint disease bilaterally.  In November 2005, the Veteran was diagnosed with severe degenerative joint disease and avascular necrosis of the bilateral hips.  The Veteran underwent a right hip arthroplasty in July 2007 and thereafter underwent physical therapy for his hips.    

The Veteran testified at a hearing before a Decision Review Officer in December 2007.  He reported that he fell twenty to thirty feet from a telephone pole in service.  He indicated that he did not seek treatment for his hips until six or seven days following the injury.  He stated that he was treated with ice packs on his hips and Tylenol and was possibly placed on a profile with no running or exercise for a week or two.  The Veteran indicated that he was treated for his knees in service but when he fell he landed on his knees and it felt like his hips were "jammed."  The Veteran testified that he did not seek treatment for his hips immediately following his military service.  He reported that he sought treatment for his hips after service at VA.  

At an April 2010 VA examination, the Veteran reported that he fell from a telephone pole and sustained injuries to his neck, back, hips, and knees.  Following a physical examination, including x-rays of the hips the examiner diagnosed the Veteran with advanced degenerative joint disease of the left hip and status post total right hip replacement.  The examiner indicated that the Veteran experienced a severe disability due to his left hip condition and a moderate disability from his right hip condition.  The examiner opined that the Veteran's bilateral hip condition was related to the fall from the telephone pole in service.  The examiner based the opinion on a review of the Veteran's claims file, his history, physical examination, and x-ray review.  

The Veteran's statements in support of his claim allege a continuity of symptoms since his injury during active duty military service.  He is competent to give evidence about what he experienced, such as his symptoms of hip pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the only medical opinion of record, that of the April 2010 VA examiner, indicates that the Veteran's bilateral hip disability was as likely as not caused by or a result of his military service

Consequently, the Board finds that the competent evidence of record demonstrates that service connection for a bilateral hip disability is warranted.  Resolving all reasonable doubt in favor of the Veteran, service connection for a bilateral hip disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hip disability is granted.

Entitlement to service connection for a left hip disability is granted.


REMAND

A review of the claims file shows that a remand is again necessary before a decision on the merits of the remaining claims can be promulgated.  

The Veteran's claims were remanded by the Board in order to obtain VA examinations for the claims of service connection for a back disability and a bilateral knee disability.  The Veteran's service medical records show numerous entries related to treatment for low back and bilateral knee disabilities.  The Veteran was assessed with Osgood-Schlatter's disease of the knees during service.  VA outpatient treatment reports show treatment for a left and right knee disability beginning in 1993 and a low back disability beginning in June 2005.  The Veteran was afforded a VA examination in April 2010.  The examiner did not provide a specific diagnosis for the Veteran's reported knee disabilities but diagnosed the Veteran with chronic lumbosacral strain and opined that the Veteran's low back and bilateral knee conditions were less likely as not to have resulted from the Veteran's fall in service.  The examiner noted that the Veteran's bilateral knee and low back disabilities were mild and based the opinion on a review of the Veteran's claims file, history, physical examination, and x-ray review.  The examiner did not provide any rationale for the opinion.

The Board, in the January 2010 remand, requested that the examiner provide an opinion as to whether the claimed back or bilateral knee disabilities were related to the Veteran's military service.  If the examiner found that the disabilities were unrelated to service, the examiner was specifically requested to state what factors, including any post-service events or injuries to which the disabilities were attributable.  Additionally, the examiner was requested to determine whether the Veteran had Osgood-Schlatter's disease and if so, whether it existed prior to military service and was aggravated by his military service.  The examiner did not provide a rationale for the opinion and did not provide any opinion as to whether the Veteran has Osgood-Schlatter's disease.  

A remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand orders have not been fulfilled, the Board itself errs in failing to ensure compliance.  Therefore, because the development sought by the Board in this case has not been fully completed, another remand is required.  38 C.F.R. § 19.9 (2010).

Additionally, VA outpatient treatment reports dated through April 2008 show treatment for the claimed back and knee disabilities.  Any additional VA records dated after April 2008 should be obtained

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated after April 2008.  If the Veteran identifies any other relevant medical records, those records should also be obtained.  

2.  Schedule the Veteran for a VA examination to ascertain the etiology of his back and knee disabilities.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for all opinions provided.  The examiner should specifically diagnose any lumbar spine and knee disabilities, including specifically stating whether or not the Veteran has any residuals of Osgood-Schlatter's disease.  The examiner should provide an opinion as to whether it was at least as likely as not (50 percent probability or greater) that any current back and knee disability is related to Veteran's active military service, including his in-service fall from a telephone pole, and his complaints and treatment during service.  The examiner should consider the Veteran's service medical records, the Veteran's statements regarding his symptoms in service, and his statements of continuous symptoms of back and knee problems in service.  If the Veteran's back and knee disabilities are attributable to factors unrelated to his military service, to include any post-service events or injuries, the examiner should specifically so state.  Additionally, the examiner should indicate whether Osgood-Schlatter's disease existed prior to the Veteran's active military and if so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his Osgood-Schlatter's disease was aggravated (permanently increased in severity beyond the natural progress of the disease) by his military service.  

3.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


